Page 1

 

 

UNITED STATES DISTRICT COURT ! nn [i mG l= | Wy ie ie i
SOUTHERN DISTRICT OF NEW YORK
HON. LISA MARGRET SMITH "
300 QUARROPAS STREET NC 03 2019 na
WHITE PLAINS, N.Y. 10601 ' _

| U.S.D.C.

Var

 

NOVEMBER 27, 2019
Re: RUTHERFORD et al., v. THE CITY-OF MT.VERNON et al., 18-cv-10706(LMS)

Dear -Judge Smith;

This letter is in regarditto the Defendants' Third Supplemental
Disclosures. Two (2) disks and a thumb flash drive was delivered
to me via legal mail, however WCDOC Assistant Warden Francis Delgrosso
denied me access to view them unless he is provided with a court
order. I did however view two disks on 11/21/19, the aforementioned
disks were. delivered the day after. Warden Delgrosso also happens
to be a defendant in two seperate complaints that are currently
pending in this very court. On information and belief, through
a discussion with the section sgt. on duty today 11/27/19 during
the 7-3 shift that security staff had to review the material first.
These actions are causing me a henderence in preparing proper pleadings
for my case and also violate my Constitutional Rights. Your Honor,
I humbly ask that you send WCDOC a court order requiring them to
allow me to review all material pertaining to these legal matters,
and that they provide me special access to the law library so
that I can properly prepare my pleadings in this case, as we are
allowed limited access to the law library. Thank you for your time

into these matters.

 
Page I?

DATED: November 27, 2019
. RESPECTFULLY SUBMITTED

   

ec: The Quinn Law Firm
399 Knollwood Rd. Suite 220
White plains, N.Y. 10603

Assistant Warden Francis Delgrosso
WCDOC

10 Woods Rd.

Valhalla, N.Y. 10595

 
 

   

 

tt cHuqutet teen dae egebitiae tb te
PD TITRA AERC Sew ee
KRNS SREAPNH WL
eN OQ SARC SASS |
eed oc PAPA
288n VY

oe’

 

AIS03

|

=f GoGo a0 Sa TY

OV KOA * 0"
aR POSEN \ Vos

 
